Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/20/2020.

Applicant argues that two inventions are not independent and distinct. However, as listed in the restriction requirement (10/14/2021), group I and II inventions are classified in different CPC groups. At least for this reason, group I and II inventions are independent and distinct. 
Therefore, the restriction requirement is made FINAL.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (US 20200105744 A1; hereinafter “Dasgupta”) in view of Udrea et al. (US 20190267482 A1; hereinafter “Udrea”)

In re claim 1, Dasgupta discloses a GaN programming element (fig. 1A) comprising: 
a group III-N material layer (108A, 108B) (e.g. InAlN) (¶ 0055) overlying a semiconductor substrate 102 (¶ 0044); 
a first III-N material 106A (¶ 0044) on a first portion of the group III-N material layer 108A, the first III-N material 106A having sides that have a first thickness and having a recess formed in the first III-N material, the recess positioned between the sides, the first III-N material 106A that is underlying the recess having a second thickness that is less than the first thickness wherein a portion of the first III-N material forms an anode of a III-N diode 100A (¶ 0046); 
a first conductor 110 (¶ 0045) physically contacting the first III-N material 106A that is underlying the recess; and 
a second III-N material 106B overlying a second portion of the group III-N material layer 108B wherein the second III-N material 106B forms at least a portion of a gate of an eHEMT 100B (¶ 0056), the second III-N material 106B spaced a first distance from the first III-N material 106A wherein a third portion of the AlGaN layer positioned between the anode and the gate forms a drain of the eHEMT.

Dasgupta does not expressly disclose the group III-N material layer overlying the substrate is an AlGaN layer, the first III-N material 106A is a P-type GaN material and the first III-N material forms an anode of a GaN diode.
Udrea discloses a GaN programming element (figs. 2-3) comprising: an AlGaN layer (1, 17) (¶ 0129) overlying a semiconductor substrate 2; a first P-type GaN material 14 on a first portion of the AlGaN layer, wherein a portion of the first P-type GaN material 14 forms an anode of a GaN diode (¶ 0066).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Udrea into the device of Dasgupta as Udrea teaches a GaN power device that has the ability of a high threshold voltage, a significantly large gate voltage operation range with less or no risk of p-GaN junction opening, and oscillation-free or oscillation-reduced switching behavior (¶ 0020 of Udrea).


In re claim 2, Dasgupta/Udrea discloses the GaN programming element of claim 1 wherein the first P-type GaN material that is underlying the recess has a conduction path therethrough and wherein the sides of first P-type GaN material do not have the conduction path (fig. 1A of Dasgupta).

In re claim 3, Dasgupta/Udrea discloses the GaN programming element of claim 1 outlined above. 
 Dasgupta/Udrea discloses the first P-type GaN material that is underlying the recess same as Applicant. Therefore, Dasgupta/Udrea discloses wherein the first P-type GaN material that is underlying the recess has a first number of defects and wherein the sides of first P-type GaN material have a second number of defects that is less than the first number of defects. Regarding the claim limitation,  the first number of defects at least one order of magnitude less than the first number of defects, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention Dasgupta/Udrea can be optimized in order to attain a low level of reverse bias current leakage (¶ 0070 of Dasgupta) and thus the ratio of the number of defects in the thinner and thicker portion of the first P-type GaN material can be at least one order of magnitude.

In re claim 4, Dasgupta/Udrea discloses the GaN programming element of claim 1 further including a programming circuit (¶ 0125 of Dasgupta). Regarding, the claim limitation of the programming circuit configured to apply a voltage that is greater than forward breakdown voltage of the first P-type GaN material that is underlying the recess but less than a forward breakdown voltage of the sides of first P-type GaN material, MPEP § 2114-II states that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).

In re claim 5, Dasgupta/Udrea discloses the GaN programming element of claim 1, wherein the first thickness is at least two times the second thickness (fig. 1A of Dasgupta).

In re claim 6, Dasgupta/Udrea discloses the GaN programming element of claim 1, wherein an unprogrammed state of the programming element includes that the first P-type GaN material that is underlying the recess forms a portion of the anode of the GaN diode.

In re claim 7, Dasgupta/Udrea discloses the GaN programming element of claim 6 wherein the first conductor 110 forms a cathode of the GaN diode (Dasgupta: 110/106, fig. 1A in combination with Udrea’s teachings).

In re claim 8, Dasgupta/Udrea discloses the GaN programming element of claim 1, wherein a programmed state of the programming element includes that the first P-type GaN material forms a conduction path through the first P-type GaN material to the first portion of the AlGaN layer (Dasgupta: 106/108, fig. 1A in combination with Udrea’s teachings).

In re claim 9, Dasgupta/Udrea discloses the GaN programming element of claim 1, wherein the first P-type GaN material forms an anode of a PIN diode (Dasgupta: 106/108/102, fig. 1A in combination with Udrea’s teachings).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NILUFA RAHIM/Primary Examiner, Art Unit 2893